Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 23, 2010                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  140667-8                                                                                             Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  CYNTHIA SOUFANE (ROOKE), Next Friend                                                                Diane M. Hathaway,
  of BRYAN ROOKE, a minor,                                                                                              Justices
            Plaintiff-Appellee,
  v                                                                SC: 140667-8
                                                                   COA: 279227, 279325
                                                                   Livingston CC: 04-020564-NH
  JUNG WU, M.D. and JUNG WU, M.D. P.C.,
            Defendants-Appellants,
  and
  ST JOSEPH MERCY HOSPITAL, Doing
  Business as TRINITY HEALTH ASSOCIATION,
  otherwise known as MCPHERSON HOSPITAL,
               Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 12, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 23, 2010                       _________________________________________
         d0616                                                                Clerk